DETAILED ACTION
Claim Status
	Claims 20-34 are pending and examined in the following Office action. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 28 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim is drawn to a stably transformed plant of claim 9. Claim 9 has been cancelled. It is unclear what plant is being referred to. 


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 20 and 23 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Daniell (US 20020162135) in view of Zhang et al (WO 2007081487 A2); Lehrer et al (US 20050272645); and Mayfield et al (Current Opinion in Biotechnology, 2007, 18:126-133) as evidenced by Lee et al (Plant Biotechnol. J., 2011, 9(1): 100-115).
The claims are drawn to a method of delaying the onset of a bacterial infection the method comprising administering a therapeutically effective amount of RC-101, said at least one antimicrobial peptide retaining antimicrobial activity following purification from said chloroplast wherein said transplastomic plant is resistant to E. carotorvora. The claims are also drawn to administering the composition orally. 
Daniell teaches a stable plastid transformation vector comprising a promoter operative in a chloroplast (see claim 2), a selectable marker sequence, a heterologous polynucleotide sequence coding for an antimicrobial peptide, a transcription termination sequence functional in said plastid, and flanking sequences homologous to a DNA sequence of the target plastid genome, where integration into the plastid genome is facilitated via homologous recombination with said flanking sequences (see claim 1). 
Daniell teaches a selectable marker sequence that is an antibiotic-free selectable marker (see claim 5). 
Daniell teaches stably transformed dicots (see claim 9), such as tomatoes (see claim 10), comprising the plastid transformation vector (see claim 7), wherein the stably transformed dicot is edible for humans (claim 11) and wherein the chloroplasts are all uniformly transformed (claim 12).

Daniell does not specifically teach transplastomic plants comprising retrocyclin 101 (RC-101), wherein said antimicrobial peptide retains antimicrobial activity following purification from the chloroplasts of a transplastomic plant, and wherein said transplastomic plant is resistant to TMV. Daniell does not teach methods for the treatment of sexually transmitted diseases. 
Zhang teaches the plant based production of human defensins in plant cells (see title) targeted to the chloroplasts (paragraph 0056). 
Lehrer teaches RC-101 as two linked nonapeptides that may be identical or different (paragraph 0048) that form cyclic structures (paragraph 0051).  Lehrer teaches that retrocyclin can be generated recombinantly (paragraph 0070) using expression vectors to introduce a retrocylin coding sequence into a cell (paragraph 0081). Lehrer teaches that RC-101 is a circular mini-defensin (paragraph 0080) also known as a theta defensin (paragraph 0002). 
Lehrer teaches that RC-101 has anti-HIV activity (paragraph 0027) and anti-HSV type 1 activity (paragraph 0028). One of ordinary skill in the art would recognize that both HIV and HSV are sexually transmitted diseases (STDs). 
The cyclic nature of retrocyclin-101 combined with the linear sequence of Lehrer in table 2 is indistinguishable from the instant SEQ ID NO: 12. 
At the time the invention was made, it would have been obvious and within the scope of one of ordinary skill in the art to substitute the transgenic plant produced α-defensin of Zhang with the Θ-defensin, RC-101, of Lehrer using the transplastomic method outlined by Daniell. One of ordinary skill in the art would have been motivated to substitute the defensins of Zhang with the defensins of Lehrer because Lehrer teaches that RC-101 has anti-HIV activity 
One of ordinary skill in the art would have understood that a plant remnant would include at least one or more molecules derived from a plant in which the antimicrobial peptide is expressed. Thus, if one of ordinary skill in the art were to orally administer an edible plant, such as tomato, comprising RC-101, the composition would necessarily comprise a plant remnant, wherein the plant is resistant to TMV or E. carotovora. 
Lee provides evidence that transplastomic RC-101 inherently provides resistance to both Erwinia carotovora as well as TMV (abstract).

Claims 21-22 and 24-34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Daniell (US 20020162135) in view of Zhang et al (WO 2007081487 A2); Lehrer et al (US 20050272645); and Mayfield et al (Current Opinion in Biotechnology, 2007,  as applied to claims 1, 4, and 6 above, and further in view of and Limaye et al (FASEB Journal, 2006, 20(7): 959-961); GenBank Accession NP_001116621.1 (published 4/8/2008; see sequence alignment below) and Cole et al (Current Pharmaceutical Design, 2003, 9(18): 1463-1473).
	The claims are directed to a method of delaying the onset of a viral or bacterial infection comprising administering to a subject a composition comprising a therapeutically effective amount of two antimicrobial peptides expressed in and obtained from a chloroplast in a transplastomic plant wherein the first peptide is RC-101 and the second peptide is protegrin-1, wherein the first and second peptide retain function following purification from said transplastomic plant, wherein said transplastomic plant is resistant to TMV and E. caratovora infection, wherein said antimicrobial peptide expressed is expressed in the leaves of said transplastomic plant as a fusion protein comprising GFP operably linked via a furin cleavage site, and wherein said antimicrobial peptides are extracted from homogenized transplastomic leaves following furin digestion. 
The claims are further drawn to RC-101 and protegrin-1 accumulate at 32-38% TSP and 17-26% TSP, respectively, in said transplastomic plant and treat sexually transmitted diseases.
The claims are drawn to a stably transformed dicot plant, such as tomato, comprising the stable chloroplast transformation expression vector. The claims further drawn to a stably transformed plant that is edible having all chloroplasts uniformly transformed. 
The claims are also drawn to a vector that expresses a protegrin and a retrocyclin in chloroplasts of a target plant. 
The claims are drawn to a composition obtained from transplastomic plant chloroplasts comprising a therapeutically effective amount of both RC-101 and protegrin-1. The claims are 
The claims are drawn to a method for the treatment of sexually transmitted diseases, wherein the composition is administered intramuscularly. 
The claims are drawn to a stable chloroplast transformation and expression vector comprising an expression cassette comprising in operable order: a promoter operative in said plastid, an antibiotic-free selectable marker sequence, a heterologous polynucleotide sequence coding for one or more of a polypeptide having at least 95% identity to SEQ ID NO: 12 in monomer or dimer form, a transcription termination sequence function in said plastid, and flanking each side of the expression cassette DNA sequence which are homologous to a DNA sequence in the target plastid genome that is suitable for effecting homologous recombination of said vector into the plastid genome of the target plant, said target plant being resistant to either E. carotovora and/or TMV infection upon expression of said one or more polypeptide having antimicrobial and/or antiviral activity from said plastid transformation and expression vector.
The claims require that the chloroplast be uniformly transformed. 
The teachings of Daniell in view of Zhang, Lehrer, Mayfield, and Limaye as evidenced by Lee has been discussed above. 
Daniell additionally teaches that small peptides may not be stable and are often expressed as fusion proteins with larger peptides in biological systems or as the expression of several small peptides within the plastids (paragraph 0018). 
Daniell additionally teaches homogenizing transplastomic leaves by obtaining 50 mg of leaf tissue and grinding in buffer with a plastic pestle in buffer (paragraph 0055). One of 
Daniell in view of Lehrer, Zhang, and Mayfield as evidenced by Lee do not teach a fusion protein comprising GFP operably linked to a furin cleavage site and retrocyclin, wherein said antimicrobial peptides are extracted from said chloroplast following furin digestion. 
Daniell in view of Zhang, Lehrer, Mayfield, and Limaye do not teach RC-101 and protegrin-1 accumulating at 32-38% and 17-26% TSP, respectively. They do not teach a composition obtained from transplastomic plants comprising both RC-101 and protegrin-1. They do not teach protegrin-1 having antiviral activity. 
Limaye teaches transgenic chloroplasts expressing cholera toxin B-subunit (CTB) fused to GFP containing a furin cleavage site between the CTB and GFP (abstract). 
GenBank NP_001116621.1 teaches the sequence of the mature peptide sequence of protegrin-1 (SEQ ID NO: 14) (see alignment appended below).                 
Cole teaches that protegrin-1 protected cells against HIV-1 infection. HIV is a known sexually transmitted disease (pg. 1468, left column). 
At the time the invention was made, it would have been obvious and within the scope of one of ordinary skill in the art to generate transplastomic plants comprising two antimicrobial peptides. One of ordinary skill in the art would have been motivated to insert both RC-101 and protegrin-1 into the chloroplasts of plants to yield a high levels of antimicrobial peptide, as taught by Daniell. Given the benefit of having large quantities of antimicrobials and antivirals against HIV, one of ordinary skill in the art would have recognized that plant production of said antimicrobials and/or antivirals would be an effective means to achieve such levels. One of ordinary skill in the art would have had a reasonable expectation of success inserting both genes 
Furthermore, it would have been obvious and within the scope of one of ordinary skill in the art to take the suggestion of Daniell to utilize a large peptide as a fusion partner for small peptides that may not be stable and utilize the GFP and furin cleavage of Limaye. One of ordinary skill in the art would have been motivated to make such a modification because Limaye teaches that GFP fluorescence can be used to visualize expression of a transgene (see Figure 2) and because Daniell teaches that a fusion partner strategy with a larger peptide would provide stability in vivo. Additionally, one of ordinary skill in the art would have been motivated to insert a cleavage site between a therapeutic peptide and its fusion partner so as to isolate the therapeutic peptide away from the non-therapeutic partner for administering purposes. One of ordinary skill in the art would have had a reasonable expectation of success using the molecular cloning methods taught by both Daniell and Limaye. 
It would naturally flow from targeted expression of a recombinant protein to a chloroplast that said chloroplast would comprise rubisco because it was well known at the time of filing that rubisco was an integral protein in photosynthesis which primarily occurs in the chloroplasts.  
Given that the only active method step to arriving at 32-38% total soluble protein or 17-26% total soluble protein is transplastomic expression and given that Daniell teaches that peptides that have been transplastomically expressed accumulated at levels as high as 46% total 


LOCUS       NP_001116621             149 aa            linear   MAM 08-APR-2008
DEFINITION  protegrin 1 [Sus scrofa].
ACCESSION   NP_001116621
VERSION     NP_001116621.1  GI:178056510
DBSOURCE    REFSEQ: accession NM_001123149.1
KEYWORDS    RefSeq.
SOURCE      Sus scrofa (pig)
  ORGANISM  Sus scrofa
            Eukaryota; Metazoa; Chordata; Craniata; Vertebrata; Euteleostomi;
            Mammalia; Eutheria; Laurasiatheria; Cetartiodactyla; Suina; Suidae;
            Sus.
REFERENCE   1  (residues 1 to 149)
  AUTHORS   Fahrner,R.L., Dieckmann,T., Harwig,S.S., Lehrer,R.I., Eisenberg,D.
            and Feigon,J.
  TITLE     Solution structure of protegrin-1, a broad-spectrum antimicrobial
            peptide from porcine leukocytes
  JOURNAL   Chem. Biol. 3 (7), 543-550 (1996)
   PUBMED   8807886
REFERENCE   2  (residues 1 to 149)
  AUTHORS   Aumelas,A., Mangoni,M., Roumestand,C., Chiche,L., Despaux,E.,
            Grassy,G., Calas,B. and Chavanieu,A.
  TITLE     Synthesis and solution structure of the antimicrobial peptide
            protegrin-1
  JOURNAL   Eur. J. Biochem. 237 (3), 575-583 (1996)
   PUBMED   8647100
REFERENCE   3  (residues 1 to 149)
  AUTHORS   Zhao,C., Ganz,T. and Lehrer,R.I.
  TITLE     The structure of porcine protegrin genes
  JOURNAL   FEBS Lett. 368 (2), 197-202 (1995)
   PUBMED   7628604
REFERENCE   4  (residues 1 to 149)
  AUTHORS   Zhao,C., Liu,L. and Lehrer,R.I.
  TITLE     Identification of a new member of the protegrin family by cDNA
            cloning
  JOURNAL   FEBS Lett. 346 (2-3), 285-288 (1994)
   PUBMED   8013647
REFERENCE   5  (residues 1 to 149)
  AUTHORS   Mirgorodskaya,O.A., Shevchenko,A.A., Abdalla,K.O.,
            Chernushevich,I.V., Egorov,T.A., Musoliamov,A.X., Kokryakov,V.N.
            and Shamova,O.V.
  TITLE     Primary structure of three cationic peptides from porcine

            electrospray ionization mass spectrometry and Edman degradation
  JOURNAL   FEBS Lett. 330 (3), 339-342 (1993)
   PUBMED   8375505
REFERENCE   6  (residues 1 to 149)
  AUTHORS   Kokryakov,V.N., Harwig,S.S., Panyutich,E.A., Shevchenko,A.A.,
            Aleshina,G.M., Shamova,O.V., Korneva,H.A. and Lehrer,R.I.
  TITLE     Protegrins: leukocyte antimicrobial peptides that combine features
            of corticostatic defensins and tachyplesins
  JOURNAL   FEBS Lett. 327 (2), 231-236 (1993)
   PUBMED   8335113
COMMENT     PROVISIONAL REFSEQ: This record has not yet been subject to final
            NCBI review. The reference sequence was derived from X79868.1.
FEATURES             Location/Qualifiers
     source          1..149
                     /organism="Sus scrofa"
                     /db_xref="taxon:9823"
     Protein         1..149
                     /product="protegrin 1"
                     /note="neutrophil peptide 1"
     sig_peptide     1..29
                     /calculated_mol_wt=3186
     mat_peptide     131..149
                     /product="protegrin 1"
                     /calculated_mol_wt=2218
     CDS             1..149
                     /gene="NPG1"
                     /coded_by="NM_001123149.1:1..450"
                     /db_xref="GeneID:100144483"
ORIGIN      
        1 metqraslcl grwslwllll alvvpsasaq alsyreavlr avdrlneqss eanlyrllel
       61 dqppkadedp gtpkpvsftv ketvcprptr qppelcdfke ngrvkqcvgt vtldqikdpl
      121 ditcnevqgv rggrlcycrr rfcvcvgrg


protegrin-1 precursor [Sus scrofa] 
Sequence ID: ref|NP_001116621.1|Length: 149Number of Matches: 1
Score
Expect
Method
Identities
Positives
Gaps
Frame
65.1 bits(146)
5e-11()

18/18(100%)
18/18(100%)
0/18(0%)


Features: 
Query  1    RGGRLCYCRRRFCVCVGR  18
            RGGRLCYCRRRFCVCVGR
Sbjct  131  RGGRLCYCRRRFCVCVGR  148

Conclusion
	No claim is allowed. 

Examiner’s Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN G UYENO whose telephone number is (571)272-3041.  The examiner can normally be reached on 10:00-4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Zhou, can be reached on (571)272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN UYENO/
Primary Examiner, Art Unit 1662